Case 1:19-cv-05570-ENV-VMS Document 77 Filed 03/08/21 Page 1 of 1 PagelD #: 4770

(Sraus Terry Yun Grep, GP: GY gf eG) a

Attorneys & Staff

Stephen A. Strauss, Esq. Main Location Other Locations:
Colleen Terry, Esq. 1248 A Clintonville Street Manhattan
Jason Rodriguez, paralegal Whitestone, New York 11357 Long Island
Christina Gomez, paralegal Telephone: 718 767 6100

Kyle John, paralegal Facsimile: 718 767 6101

Donna Pasch, paralegal

 

Date: March &, 2021

sender: Stephen A. Strauss, Esq.
email: suslawnyc(aaol.com

Via ECF

Magistrate Judge Vera M. Scanlon

United States District Court for the Eastern District of New York
225 Cadman Plaza East

Brooklyn, NY 1120]

Re: Government Employees [Insurance Co., et. Al v Axial Chiropractic et. Al.
Civil Action NO.: 1:19-cv-05570-ENV-VMS
Lefcort Defendant’s Request to have exhibits 4,5,12 Sealed due to confidentiality

Dear Magistrate Judge Vera M. Scanlon:

Please note The Strauss Terry Law Group, PLLC represents the Lefcort defendants in the above
referenced matter. We write this letter in furtherance of our Opposition to the plaintiff's Motion to
Amend (docket #72).

Please note pursuant to the confidentiality agreement entered into by all parties, the following
exhibits in the Lefcort defendant’s Opposition have been deemed confidential:

1) GEICO deposition transcript on 9/29/20 exhibit 4

2) GEICO deposition transcript on 10/21/20 exhibit 5

3) GEICO SIU report exhibit 12

Our office has filed the above inadvertently on the ECF when we filed our Opposition. As such our
office is requesting that the above exhibit documents be sealed.

Our office will redact same from ECF and request guidance from the Court regarding our office
mailing hard copies to the Court or for other and further direction.

Respectfully submitted

Stephen ATS ss, Esq.

 

 
